Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 1 of 23 Page ID #:3555



     1 Jeffrey B. Isaacs, Esq., SBN 117104
       Jerome H. Friedberg, Esq., SBN 125663
     2 Paige Shen, Esq., SBN 162122
       Robert Gookin, Esq., SBN 251601
     3 ISAACS | FRIEDBERG LLP
       555 S. Flower Street, Suite 4250
     4 Los Angeles, California 90071
       Telephone: (213) 929-5534
     5 Facsimile: (213) 955-5794
       Email:     jisaacs@ifcounsel.com
     6            jfriedberg@ifcounsel.com
                  pshen@ifcounsel.com
     7            rgookin@ifcounsel.com
     8 Attorneys for Plaintiffs STM Atlantic N.V.,
       STM Group, Inc., Emil Youssefzadeh and Umar Javed
     9
    10                             UNITED STATES DISTRICT COURT
    11                           CENTRAL DISTRICT OF CALIFORNIA
    12 STM ATLANTIC N.V., et al.,                     Case No. 2:18-cv-01269-JLS-JCG
    13                    Plaintiffs,                 Assigned to Hon. Josephine L. Staton
    14              vs.                               [CORRECTED] DECLARATION OF
                                                      UMAR JAVED IN SUPPORT OF
    15 DONG YIN DEVELOPMENT                           EX PARTE APPLICATION FOR
       (HOLDINGS) LIMITED, et al.,                    LEAVE TO FILE SUR-REPLY
    16                                                AND [PROPOSED] SUR-REPLY IN
                Defendants.                           OPPOSITION TO DEFENDANT
    17                                                MILBANK, TWEED, HADLEY &
                                                      McCLOY LLP’S MOTION TO
    18                                                DISMISS SECOND AMENDED
                                                      COMPLAINT BASED ON
    19                                                RECENT DEVELOPMENTS
    20                                                [Filed concurrently with Ex Parte
                                                      Application; Declaration of
    21                                                Jerome H. Friedberg; and
                                                      [Proposed] Order]
    22
                                                     HEARING
    23                                               Date:   Jan 18, 2019
    24                                               Time:   10:30 a.m.
                                                     Place:  Courtroom 10A
    25
                                                     Complaint Filed:   Feb. 15, 2018
    26                                               FAC Filed:         Feb. 25, 2018
                                                     SAC Filed:         Aug. 14, 2018
    27                                               Trial Date:        None Set

    28
                                                 1
          [CORRECTED] DECLARATION OF UMAR JAVED ISO EX PARTE APPLICATION FOR LEAVE TO FILE
         SUR-REPLY AND [PROPOSED] SUR-REPLY IN OPPOSITION TO MILBANK’S MOTION TO DISMISS SAC
         278878.1
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 2 of 23 Page ID #:3556



     1                            DECLARATION OF UMAR JAVED
     2              1.   I am a Plaintiff in the above-captioned action. I make this declaration
     3 in support of Plaintiffs’ ex parte application for leave to file a Sur-Reply and
     4 Plaintiffs’ [Proposed] Sur-Reply in further opposition to defendant Milbank,
     5 Tweed, Hadley & McCloy LLP’s (“Milbank”) Motion to Dismiss the Second
     6 Amended Complaint (the “Milbank Motion”). I have personal knowledge of the
     7 facts contained in this declaration, and could and would testify to them if called as a
     8 witness in this matter.
     9              2.   I am a minority shareholder in Global IP-Cayman (“GIP-Cayman”)
    10 and continue to closely monitor the company’s activities. I am also in regular
    11 contact with members of the GIP-Cayman Board of Directors appointed by the
    12 Common Shareholders (the “Common Directors”). I have learned the facts stated
    13 below in my capacity as a shareholder in GIP-Cayman.
    14              3.   Attached hereto as Exhibit A is a true and correct copy of a November
    15 16, 2018 letter by Bahram Pourmand, the Chief Executive Officer of GIP-Cayman,
    16 to the directors of GIP-Cayman and to Bronzelink Holdings Limited
    17 (“Bronzelink”). This letter describes GIP-Cayman’s dire financial situation, stating
    18 that Bronzelink owed $7 million to GIP-Cayman, and that “[b]eyond this US$7m,
    19 GIP requires US$150m before 26 November 2018 and an additional [US]$50m by
    20 the end of December 2018, in order to meet its payment obligations with its
    21 vendors.” The letter also notes that, “[g]iven that GIP would be in technical and
    22 practical insolvency without additional funds, we would be under strict legal
    23 requirement to address the dissolution and would need to involve a legal firm and
    24 proceed to file for bankruptcy.”
    25              4.   On or about December 5, 2018, the Commerce Department’s Bureau
    26 of Industry and Security revoked the Export License authorizing Boeing Satellite
    27 Systems International, Inc. (“Boeing”) to export restricted satellite technology to
    28 GIP-Cayman. That same day, Boeing cancelled the contract to build and deliver
                                           2
          [CORRECTED] DECLARATION OF UMAR JAVED ISO EX PARTE APPLICATION FOR LEAVE TO FILE
         SUR-REPLY AND [PROPOSED] SUR-REPLY IN OPPOSITION TO MILBANK’S MOTION TO DISMISS SAC
         278878.1
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 3 of 23 Page ID #:3557



     1 the satellite to GIP-Cayman. In light of these developments and the shortage of
     2 funds described in Exhibit A, GIP-Cayman and Global-IP USA (“GIP-USA”)
     3 cannot conduct business, have no future business prospects, and are no longer
     4 viable entities. Accordingly, the companies can no longer meet their contractual
     5 obligations to Space Exploration Technologies (“SpaceX”), which had been under
     6 contract to GIP-Cayman to launch the satellite, and to their other vendors.
     7              5.   One of the Common Directors noticed a meeting of the GIP-Cayman
     8 Board of Directors for December 11, 2018 (Hong Kong time) for the purpose of
     9 discussing what actions the company should take in light of Mr. Pourmand’s
    10 November 16, 2018 letter and other recent developments. All three Common
    11 Directors were present for the meeting, but because Bonnie Liu was the only
    12 Bronzelink-appointed (Series A) director who attended the meeting, the meeting
    13 had to be cancelled for lack of a quorum. The meeting was rescheduled for
    14 December 17, 2018.
    15              6.   All three Common Directors were also present for the
    16 December 17, 2018 meeting of GIP-Cayman’s Board of Directors. That meeting
    17 was also cancelled for lack of a quorum, however, because the only
    18 Bronzelink-appointed directors who attended the meeting were Bonnie Liu and
    19 William Wade.
    20              7.   Still another attempt was made to call a meeting of the GIP-Cayman
    21 Board of Directors, this time for December 31, 2018. Once again, all three
    22 Common Directors were present for the meeting; however, the meeting had to be
    23 cancelled for lack of a quorum as Bonnie Liu and William Wade were the only
    24 Bronzelink-appointed directors who attended.
    25              8.   I have learned that GIP-Cayman recently received an inquiry from the
    26 U.S. Treasury Department, on behalf of the Committee on Foreign Investment in
    27 the United States (“CFIUS”), which is reviewing Bronzelink’s June 2016
    28
                                                    3
          [CORRECTED] DECLARATION OF UMAR JAVED ISO EX PARTE APPLICATION FOR LEAVE TO FILE
         SUR-REPLY AND [PROPOSED] SUR-REPLY IN OPPOSITION TO MILBANK’S MOTION TO DISMISS SAC
         278878.1
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 4 of 23 Page ID #:3558
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 5 of 23 Page ID #:3559




                Exhibit A
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 6 of 23 Page ID #:3560


                                                 Global



       16 November 2018


       DELIVERYVIA EMAIL

       To:
       Bronzelink (charlesyhy@bronzelink. net and ivanc@bronzelink. net)
       Mr. Henry Fan (hfanapp@bronzellnk. net)
       Mr. Shiwen Fan (fan@>bronzelink. net)
       MS. Bonnie Liu (sllu@lgoglobatip. com)
       Mr. William Wade (wwade@goglobalip. com)
       Mr. Tony Wong (wyc. ]z@hotmail, com, ywong@lgoglobalip. com)
       Mr. Faramarz Yousefzadeh (faramarz@wlndmillcap. com)
       Mr. Ramin Youssefzadeh (ramin. youssefzadeh@>gmail. com)
       Mr. Shafigh Youssefzadeh (shaflgh. youssefzadeh@gmail. com)
       Mr. Hal Ming Zhang (zhanghm(E)bronzelink. net)

       Subject: Global-IP Cayman ("GIP") Financial Status

       Dear Bronzelink, series A preferred shares owner, and GIF Board Members,

       As I believe you are all aware, GIP is totally dependent on financingfrom Bronzelink,
       directly or indirectly, at this stage.

       As stipulated in the Shareholders Agreement, GIP has already finalized the US$25 million
       loan agreement with Bronzellnk, of which US$18m has been received and US$7m is
       outstanding and overdue. Beyond this US$7m, GIF requires US$150m before 26
       November 2018 and an additional $50m by the end of December, 2018, in order to
       meet its payment obligations with its vendors. Based on the repeated assurances from
       Bronzelink, GIPbelievesthat it will be ableto dischargeits liabilities asthey become
       due.


       However, given that GIP was told multiple times that the release of the US$7m was
       Imminent but delays ensued, unless we define a definite process to secure these funds
       in the Immediate future, we will be forced to take the following actions:

               1. Inform all of GIP'ssuppliers and businesspartners of GIP'sinabilityto meet Its
                financial obligations.




                      Tel:+1-424-367-3500       Fax:+1-U4-277-0076 I www. gogloballp. com
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 7 of 23 Page ID #:3561


                                               Global ip



              2. Given that SIPwould be in technical and practical insolvency without
                additional funds, we would be under strict legal requirement to address the
                dissolution and would need to Involve a legal firm and proceed to file for
                  bankruptcy.
              3. Managementwill immediately needto plan for the dismissalof personnel and
                  the winding up of operations. Given the rigid labor laws in California, this will
                  most likely be a very complicated process.

       Given all ofthe above, I urgently request that the GIP board of directors call a meeting.
       The board will then need to determine and approve the process for the company's way
       forward.


       I cannot overemphasize the urgency and legal requirements associated with the above
       recommended actions. Immediate remedial action must be taken or legally I will have
       no choice but to proceed as outlined above.

                                                              il
                                                       ^in^a-ely,
                                                           / i 'i., :'^' :^"
                                                       .
                                                           ?-,. i'i'^/i
                                                       'Bahram Pourmand
                                                       Chief Executive Officer
                                                       Global-IP Cayman




                       Tel:+1-42'<-367-3500    Fax:+1-424-277-0076        www. goglobalip. com
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 8 of 23 Page ID #:3562




                Exhibit B
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 9 of 23 Page ID #:3563
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 10 of 23 Page ID
                                  #:3564
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 11 of 23 Page ID
                                  #:3565
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 12 of 23 Page ID
                                  #:3566




             Exhibit C
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 13 of 23 Page ID
                                  #:3567
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 14 of 23 Page ID
                                  #:3568
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 15 of 23 Page ID
                                  #:3569
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 16 of 23 Page ID
                                  #:3570
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 17 of 23 Page ID
                                  #:3571
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 18 of 23 Page ID
                                  #:3572
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 19 of 23 Page ID
                                  #:3573
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 20 of 23 Page ID
                                  #:3574
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 21 of 23 Page ID
                                  #:3575
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 22 of 23 Page ID
                                  #:3576
Case 2:18-cv-01269-JLS-JCG Document 131 Filed 01/04/19 Page 23 of 23 Page ID
                                  #:3577
